DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-21 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Abstract, Abstract must be a single paragraph. 

Abstract (Currently Amended):
The present invention can easily improve a close contact property between an ear pad and a temporal region at low cost. The headphone 1 comprises a driver unit 11, a baffle member 12 that holds the driver unit, an ear pad 13 that is attached to the baffle member, and a housing 14 that is attached to the baffle member and accommodate the driver unit. The earpads includes a ring-shaped body part 131. The baffle member has a facing surface 121a that faces the body part. A direction in which the body part is disposed with respect to the baffle member is the first direction, and a direction in which the housing is disposed with respect to the baffle member is the second direction. At least a part of the facing surface is an inclined part that is inclined to the second direction from the outer edge of the facing surface toward the inner edge of the facing surface or a curved surface that is curved to the second direction from the outer edge of the facing surface toward the inner edge of the facing surface. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior art of record fails to teach a headphone or earmuff comprising: a driver unit; a baffle member that holds the driver unit; an ear pad that is attached to the baffle member; and a housing that is attached to the baffle member, wherein the ear pad includes a ring-shaped body part with a first outer edge, the baffle member includes a second outer edge and a facing surface that faces the body part of the ear pad,  the first and second outer edges are adjacent to one another, a direction in which the body part is disposed with respect to the baffle member is a first direction, a direction in which the housing is disposed with respect to the baffle member is a second direction, at least a part of the facing surface is an inclined surface that is inclined to the second direction from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653